DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The foreign patent document cited in the IDS filed May 1, 2020 has not been considered as a copy has not been filed with the present office action and is not present in any of the parent applications. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 54, 56, 59 – 63, and 65 – 75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 22 of U.S. Patent No. 7,396,376. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 22 of the ‘376 patent disclose all of the features in claims 54, 56, 59 – 63, and 65 – 75 of the present application.
Claims 54, 56, 59 – 63, and 65 – 75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 7,935,166. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 17 of the ‘166 patent disclose all of the features in claims 54, 56, 59 – 63, and 65 – 75 of the present application.
Claims 54 – 56, 59 – 63, and 65 – 75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 35 of U.S. Patent No. 8,685,128. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 35 of the ‘128 patent disclose all of the features in claims 54 – 56, 59 – 63, and 65 – 75 of the present application.
Claims 54, 57, 58, 65 – 67, and 73 – 75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 7,931,724 in view of US Patent No. 7,396,376. Claims 1 – 20 of the ‘724 patent disclose all of the features in claims 54, 57, 58, 65 – 67, and 73 – 75 of the present application except the sealing material extending at least 5 mm from the first flow face toward the second flow face over the periphery of the media pack. As discussed in claim 2 of the ‘376 patent, it is known to provide the sealing material over this length of the periphery of the media pack. Thus, it would have been obvious to one of ordinary skill in the art to choose or optimize the filter cartridge of the ‘724 patent to have the sealing material extend at least 5 mm from the first flow face toward the second flow face over the periphery of the media pack as suggested by the ‘376 patent. 
Claims 54, 60, 63 – 65, 67, and 73 – 75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent 9,457,310 in view of US Patent No. 7,396,724. Claims 1 – 17 of the ‘310 patent disclose all of the features in claims 54, 60, 63 – 65, 67, and 73 – 75 of the present application except the sealing material extending at least 5 mm from the first flow face toward the second flow face over the periphery of the media pack. As discussed in claim 2 of the ‘376 patent, it is known to provide the sealing material over this length of the periphery of the media pack. Thus, it would have been obvious to one of ordinary skill in the art to choose or optimize the filter cartridge of the ‘310 patent to have the sealing material extend at least 5 mm from the first flow face toward the second flow face over the periphery of the media pack as suggested by the ‘376 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773